Rudd, J.
The court feels compelled to deny the motion for the reason that the making of an order as requested by the petitioner would avail nothing.
The foundation of the motion made by the petitioner is that certain electors of the town who were and still are in the service of the nation, in the army and navy, were not permitted to vote upon the local option questions submitted to the voters of the town at the last election.
The residents of the town who were at the time absent in the service were under the Constitution entitled to vote. The provisions of the Constitution, however,, only become practically effective when legislation is had.
An amendment to the Election Law by chapter 815 of the Laws of 1917 provided a method whereby the electors referred to in the petition, then in the service of the nation, were permitted to vote for candidates *260for public office and upon the constitutional amendments submitted to the people at the last general election, but no provision was made by such amendment to the Election Law for the casting of ballots by those in the service upon the local option questions submitted in the town of Ghent at the same election.
If at this time an order should be made calling for a new town election and providing for a resubmission of the local option questions at such election the electors of the town who are in the service would not be permitted to vote, no machinery having been provided by legislative enactment.
For the reason thus briefly stated this court must deny the motion, and an order may be entered to that effect.
Motion denied.